TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00008-CV



                                  In re Edward Roy Newsome


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Edward Roy Newsome, an inmate in the Texas Department of Criminal Justice, has

filed a document entitled Petition to File Writ of Mandamus. Newsome names “Dr. Uy et. al” as the

Respondent in the style of the case. Dr. Uy appears to be a medical employee of the Bill Clements

Unit of the Texas Department of Criminal Justice.

               This Court does not have mandamus jurisdiction over the Texas Department of

Criminal Justice or personnel thereof. By statute, this Court has the authority to issue a writ of

mandamus against “a judge of a district or county court in the court of appeals district” and other

writs as necessary to enforce our appellate jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (West

2004). Dr. Uy is not a party against whom we may issue a writ of mandamus. Nor has Newsome

demonstrated that the exercise of our writ power is necessary to enforce our jurisdiction. Thus, we

have no jurisdiction to grant Newsome the relief he apparently seeks.

               Accordingly, we dismiss Newsome’s petition for want of jurisdiction.
                                           __________________________________________
                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: January 18, 2013




                                              2